Exhibit 10.41

NOTE REPURCHASE AGREEMENT

This Note Repurchase Agreement (this “Agreement”) is entered into as of
February 28, 2014 by and among Morgans Hotel Group Co., a Delaware corporation
(the “Company”), and each of the holders indicated on the signature pages hereof
(each a “Holder”, and collectively the “Holders”).

RECITALS:

WHEREAS, the Holders own beneficial ownership interests (the “Beneficial
Interests”), indirectly through Deutsche Bank Trust Company Americas, as
custodian (the “Custodian”) and State Street Bank & Trust Company, as
sub-custodian and clearing bank (the “Participant”), in $88,000,000.00 principal
amount of the 2.375% Senior Subordinated Convertible Notes Due 2014 (the
“Notes”) of the Company, which Notes are represented by one or more global notes
deposited with The Depository Trust Company or its custodian in accordance with
the terms of the Indenture, dated as of October 17, 2007, by and between the
Company and The Bank of New York, as trustee (the “Trustee”) under which the
Notes have been issued (the “Indenture”); and

WHEREAS, the Holders desire to sell to the Company, and the Company desires to
purchase, the Beneficial Interests on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing and the promises and
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

Section 1. Purchase. Each Holder, severally and not jointly, agrees to sell and
transfer all of its right, title, and interest in and to the principal amount of
Beneficial Interests identified on such Holder’s signature page hereto to the
Company, and the Company agrees to purchase such Beneficial Interests from each
such Holder, for a cash amount, which cash amount shall be equal to the
principal amount of such Beneficial Interests plus all accrued and unpaid
interest on such Notes through (but not including) the date on which the Closing
occurs (the “Purchase Price”). The amounts of principal and accrued interest
(based on the Closing occurring on February 28, 2014) payable to each Holder are
set forth next to each Holder’s name on the signature pages hereto.

Section 2. Closing. The closing of the transactions hereunder (the “Closing”)
shall take place concurrently with the execution and delivery of this Agreement.
At the Closing, (a) each Holder shall deliver such Holder’s Beneficial Interests
to the Company (i) by delivery of duly executed Assignments in the form attached
hereto as Exhibit A, and (ii) by delivery to their broker of a duly executed
instruction to free deliver the Notes in the form attached hereto as Exhibit B,
and (b) the Company shall deliver to such Holder the Purchase Price for such
Holder’s Beneficial Interests by wire transfer of immediately available funds to
the respective accounts set forth in Exhibit C.

Section 3. Representations and Warranties of Holders. Each Holder, severally and
not jointly, represents and warrants to the Company, as of the date hereof and
as of the Closing Date, that:

(a) The execution, delivery and performance by such Holder of this Agreement,
and the consummation of the transactions contemplated hereby are within the
powers of such Holder and have been or will have been duly authorized by all
necessary action on the part of such Holder, and that this Agreement constitutes
a valid and binding agreement of such Holder, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement or creditors’ rights generally or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by such Holder of this Agreement and
the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of such Holder.

(c) Such Holder is the sole beneficial owner of the Beneficial Interests
identified on such Holder’s signature page hereof, and upon the consummation of
the transactions contemplated hereby, the Company will acquire such Beneficial
Interests, in each case, free and clear of all encumbrances, liens, equities or
claims created by such Holder or any of its affiliates.

(d) There is no investment banker, broker, finder or other intermediary which
has been retained by, will be retained by or is authorized to act on behalf of
such Holder who might be entitled to any fee or commission from the Company upon
consummation of the transactions contemplated by this Agreement.

Section 4. Representations And Warranties Of Company. The Company represents and
warrants to each Holder, as of the date hereof and as of the Closing Date, that:

(a) The execution, delivery and performance by the Company of this Agreement,
and the consummation of the transactions contemplated hereby and thereby are
within the powers of the Company and have been or will have been duly authorized
by all necessary action on the part of the Company, and that this Agreement
constitutes a valid and binding agreement of the Company, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement or creditors’ rights generally or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

(b) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of the Company.

(c) There is no investment banker, broker, finder or other intermediary which
has been retained by, will be retained by or is authorized to act on behalf of
the Company who might be entitled to any fee or commission from any Holder upon
consummation of the transactions contemplated by this Agreement.

Section 5. Miscellaneous Provisions

(a) Survival. The representations and warranties of the parties hereto contained
in this Agreement and in any instrument delivered pursuant hereto shall survive
the Closing.

(b) Counterparts. This Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. It is the express intent
of the parties to be bound by the exchange of signatures on this Agreement via
facsimile or electronic mail via the portable document format (PDF). A facsimile
or other copy of a signature shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by all of the other parties. Until and unless each party has received a
counterpart hereof signed by the other parties, this Agreement shall have no
effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

 

2



--------------------------------------------------------------------------------

(c) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.

(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g) Amendments and Waivers. No amendment of this Agreement shall be valid unless
the same shall be in writing and signed by each party hereto.

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(i) Further Assurances. Each of the parties hereto shall execute and deliver any
and all additional papers, documents, or instruments, and shall do any and all
acts and things reasonably necessary or appropriate in connection with the
performance of their respective obligations hereunder in order to carry out the
intent and purposes of this Agreement, including, without limitation, additional
instruments of transfer or instructions, which shall be reasonably acceptable to
the Company and its legal counsel, necessary to transfer the Beneficial
Interests in compliance with the applicable procedures for transfer established
by the Custodian and the Participant

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Note Repurchase
Agreement as of the date set forth above.

 

COMPANY: MORGANS HOTEL GROUP CO. By:   /s/ Richard Szymanski   Name: Richard
Szymanski   Title: Chief Financial Officer

 

HOLDER(S):       YUCAIPA AMERICAN ALLIANCE FUND II, L.P.       Principal amount
of Beneficial Interests to be sold to Company hereunder: $53,050,460.00 By:  
Yucaipa American Alliance Fund II, LLC       Accrued interest payable as of
February 28, 2014: $468,730.81 Its:   General Partner       By:   /s/ Robert P.
Bermingham         Name:   Robert P. Bermingham         Title:     Vice
President       YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.      
Principal amount of Beneficial Interests to be sold to Company hereunder:
$34,949,540.00 By:   Yucaipa American Alliance Fund II, LLC       Its:   General
Partner       Accrued interest payable as of February 28, 2014: $308,798.95 By:
  /s/ Robert P. Bermingham         Name:  Robert P. Bermingham        
Title:    Vice President      



--------------------------------------------------------------------------------

EXHIBIT A

FORMS OF ASSIGNMENT



--------------------------------------------------------------------------------

ASSIGNMENT

Morgans Hotel Group Co.

2.375% Senior Subordinated Convertible Notes Due 2014

The undersigned, YUCAIPA AMERICAN ALLIANCE FUND II, L.P., which is the owner,
indirectly through Deutsche Bank Trust Company Americas, as custodian (the
“Custodian”) and State Street Bank & Trust Company, as sub-custodian and
clearing bank (the “Participant”) of beneficial ownership interests in
Fifty-Three Million Fifty Thousand Four Hundred Sixty Dollars ($53,050,460.00)
principal amount of the 2.375% Senior Subordinated Convertible Notes Due 2014
issued by Morgans Hotel Group Co. (CUSIP 61748WAB4), which Notes are represented
by one or more global notes deposited with The Depository Trust Company or its
custodian, hereby assigns and transfers all such beneficial ownership interests
to Morgans Hotel Group Co. and hereby irrevocably appoints
                                         as agent to transfer such beneficial
ownership interests on the books of the Custodian, the Participant, The
Depositary Trust Company, and Morgans Hotel Group Co., as issuer of such Notes.
The agent may substitute another to act for him or her.

Date: February 28, 2014

 

YUCAIPA AMERICAN ALLIANCE FUND II, L.P. By:   Yucaipa American Alliance Fund II,
LLC Its:   General Partner By:  

 

  Name: Robert P. Bermingham   Title: Vice President



--------------------------------------------------------------------------------

ASSIGNMENT

Morgans Hotel Group Co.

2.375% Senior Subordinated Convertible Notes Due 2014

The undersigned, YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P., which is
the owner, indirectly through Deutsche Bank Trust Company Americas, as custodian
(the “Custodian”) and State Street Bank & Trust Company, as sub-custodian and
clearing bank (the “Participant”) of beneficial ownership interests in
Thirty-Four Million Nine Hundred Forty-Nine Thousand Five Hundred Forty Dollars
($34,949,540.00) principal amount of the 2.375% Senior Subordinated Convertible
Notes Due 2014 issued by Morgans Hotel Group Co. (CUSIP 61748WAB4), which Notes
are represented by one or more global notes deposited with The Depository Trust
Company or its custodian, hereby assigns and transfers all such beneficial
ownership interests to Morgans Hotel Group Co. and hereby irrevocably appoints
                                         as agent to transfer such beneficial
ownership interests on the books of the Custodian, the Participant, The
Depositary Trust Company, and Morgans Hotel Group Co., as issuer of such Notes.
The agent may substitute another to act for him or her.

Date: February 28, 2014

 

YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P. By:   Yucaipa American
Alliance Fund II, LLC Its:   General Partner By:  

 

  Name: Robert P. Bermingham   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT B

INSTRUCTIONS TO BROKER

February     , 2014

VIA E-Mail

Ms. Vanessa Wharton

Deutsche Bank

60 Wall Street

Floor 32

New York, NY 10005-2836

 

Re: Yucaipa American Alliance Fund II, LP – Account # [            ]

Yucaipa American Alliance (Parallel) Fund II, LP – Account # [            ]

Dear Ms. Wharton,

Please make a free delivery of the following securities to Morgans Hotel Group
Co. on Friday February 28, 2014 as follows:

From: Account # [            ]

 

To: Custodian: BNY Mellon

DTC # 901

Account# N/A Per BNY Mellon

CUSIP: 61748WAB4

Security: Morgans Hotel Group Co. Conv Notes dtd 10/17/07 2.375% maturing
10/15/14

Principal Amount: 53,050,460

From: Account # [            ]

 

To: Custodian: BNY Mellon

DTC # 901

Account# N/A Per BNY Mellon

CUSIP: 61748WAB4

Security: Morgans Hotel Group Co. Conv Notes dtd 10/17/07 2.375% maturing
10/15/14

Principal Amount: 34,949,540

Please contact Craig Beatty at (310) 228-2826 if you have any questions.

Sincerely,

Craig Beatty